DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Lee et al. (PGPUB 20150015765), fails to disclose in combination with all of the other elements of the claim wherein all of the following conditions are satisfied:
0.42 ≤ f4/f ≤ 1.33,
0.52 ≤ (R7+R8)/(R7-R8) ≤ 1.97; and
0.04 ≤ d7/TTL ≤ 0.16.
Modification of Lee to include all of the expressions above would have required extensively modifying the fourth lens of optical system. Such modifications would alter the overall focal length of the system and would be required by Lee to consider the conditions in [0069] and [0072] especially. This would require extensive experimentation with no guarantee of success. Attempting to modify all of the variables of the fourth lens while also still using the fourth lens to adequately correct aberrations ([0063]) as well as the other conditions set forth by Lee would require one of ordinary skill in the art to reconsider the shape and/or placement of all of the lenses in the system. Even if it were possible to satisfy all of these conditions the resulting lens system would not be recognizable. Therefore, it would not be obvious to one of ordinary skill in the art to make all of these modifications.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872